 



EXHIBIT 10.18
First Amendment to Stephen Jeuck’s
Salary Continuation Agreement
(Attached)

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO THE
FLORIDA CHOICE BANK
SALARY CONTINUATION AGREEMENT
FOR STEPHEN R. JEUCK
     THIS FIRST AMENDMENT is adopted as of this 15th day of December, 2005, by
and between FLORIDA CHOICE BANK, located in Mount Dora, Florida (the “Company”)
and STEPHEN R. JEUCK (the “Executive”).
     WHEREAS, the Company and the Executive executed the FLORIDA CHOICE BANK
SALARY CONTINUATION AGREEMENT on April 1, 2005 (the “Agreement”), which
Agreement is subject to Internal Revenue Code Section 409A (“Section 409A”) and
its rules and regulations; and
     WHEREAS, the Company and the Executive now desire to amend and terminate
the Agreement in accordance with Section 409A, its Proposed Regulations and
Q&A-20 of Notice 2005-1, as of December 15, 2005 (the “Effective Date”).
     NOW THEREFORE, effective as of the Effective Date, the following revisions
shall be made:

  1.   A new Section 2.6 is added as follows:

“2.6 Benefit in Event of 409A Termination. Notwithstanding any other provisions
of this Agreement to the contrary, if the Company elects to terminate this
Agreement in accordance with a 409A Termination pursuant to Article 8, the
Company shall pay to the Executive the benefit described in this Section 2.6 in
lieu of any other benefit hereunder.
     2.6.1 Amount of Benefit. The benefit under this Section 2.6 is one-hundred
percent (100%) of the normal retirement benefit as set forth in Section 2.1.
2.6.2 Payment of Benefit. The Company shall pay no later than December 31, 2005,
the lump sum present value of the normal retirement benefit determined as of
December 31, 2005, utilizing the Discount Rate.
2.6.3 Satisfaction of All Company Obligations. Notwithstanding anything to the
contrary in this Agreement or in that certain Supplemental Life Insurance
Agreement between the Executive and the Company (as amended, the “Insurance
Agreement”), immediately upon receipt of the lump sum payment provided for in
Section 2.6.2 of this Agreement, the Executive’s rights under this Agreement and
under the Insurance Agreement shall automatically cease and his participation in
this Agreement and the Insurance Agreement shall automatically terminate such
that no further amounts shall be paid or payable to the Executive under either
this Agreement or the Insurance Agreement, and if the Company decides to
maintain the Policy referred to in the Insurance Agreement after such time, the
Company shall be the sole and direct beneficiary of the entire death proceeds of
the Policy.”

  2.   Section 5.4 is deleted in its entirety.     3.   The following is added
at the end of Article 8:         “Notwithstanding the foregoing provisions of
this Article 8, the Company by resolution of the Board of Directors, may
unilaterally terminate this Agreement in accordance with

Page 1 of 2



--------------------------------------------------------------------------------



 



      Article XI, F. of the Commentary to the Proposed Regulations under
Section 409A of the Internal Revenue Code (or such finalized version of such
regulations) and Q&A-20 of Notice 2005-1 (“409A Termination”). In the event of a
409A Termination, the Executive shall be paid (no later than December 31, 2005)
the 409A Termination Benefit in accordance with Section 2.6.”

  4.   The content of Schedule A of the Agreement shall be deleted and replaced
by the amended Schedule A.     5.   All other terms and provisions of the
Agreement and any previous amendments not herein amended shall remain in full
force and effect.

     IN WITNESS OF THE ABOVE, the Executive and the Company hereby consent to
this First Amendment as of the date first written above.

                  Executive:       Florida Choice Bank:
   
 
               
/s/ Stephen R. Jeuck
      By:   /s/ Robert L. Porter    
 
Stephen R. Jeuck
         
 
   
 
      Title:   COO    
 
         
 
   

Page 2 of 2



--------------------------------------------------------------------------------



 



Salary Continuation Plan
Schedule A

     
Stephen R. Jeuck
   
Birth Date: 12/10/1951
  Termination of Agreement
Plan Anniversary Date: 1/1/2006
   
Normal Retirement: 12/31/2013, Age 62
  Lump Sum Payable
Normal Retirement Payment: Monthly for 18 years
   

                                      Discount     Benefit             Based On
  Period   Rate     Level 2     Vesting     Benefit   Ending   (1)     (2)    
(3)     (4)  
Dec 2005
    5.00%       35,000       100%       382,495  

 

1   The first line reflects 12 months of data, January 2006 to December 2006.  
2   The benefit amount is based on a $35,000 beginning benefit, inflating at
4.00% each year until retirement.   *   IF THERE IS A CONFLICT IN ANY TERMS OR
PROVISIONS BETWEEN THIS SCHEDULEA AND THE AGREEMENT, THE TERMS AND PROVISIONS OF
THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER TO THE
AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE EVENT.

